DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-7 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on applications JP 2019-217396 and JP 2020-098901 filed on 11/29/2019 and 06/05/2020 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 11/18/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 11/18/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.        Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikichi, US Pub 2011/0064330.
            As to claims 1, 7 [independent], Hikichi teaches an information processing apparatus comprising [fig. 4, element 10; 0051 Hikichi teaches that the information processing apparatus corresponding to the mobile device 10]: 
            processing circuitry [fig. 4, element 13; 0054, 0059-0063]; and 
             a memory [fig. 4, element 11; 0054] storing computer-executable instructions that cause the processing circuitry to [fig. 4, element 13; 0054-0055, 0059-0063  Hikichi teaches memory 11 stores the programs read by the processor 13 to perform the image processing functions]: 
              transmit an image acquisition request to an image display apparatus upon detecting that a predetermined condition is satisfied [fig. 13, steps 102-105; 0053, 0071, 0076, 0136-0140  Hikichi teaches that the image display apparatus corresponding to the projector 20 received the image acquisition request from the mobile device 10 upon detecting that the connection between the mobile device 10 and the projector 20 has been established and the request to acquire the image data has also been received];
              receive image data of an image displayed on the image display apparatus [0053, 0076, 0107], transmitted from the image display apparatus in response to the image acquisition request [fig. 13, steps 107-0111; 0053, 0076, 0136-0140  Hikichi teaches that the image display apparatus corresponding to the projector 20 received the image acquisition request from the mobile device 10 to transmit the requested image data, and the projector 20 has transmitted the requested image data, which has also been displayed on display 24 of the projector 20 (see at least paras., 0053, 0071, 0076, 0107), to the mobile device 10]; and 
              store the received image data in a shared storage destination [fig. 4, element 11 & fig. 13, steps 109-111; 0054-0055, 0143  Hikichi teaches that the memory 11 which is the shared memory 11 stores the image data in order to decode and then display it]. 

            As to claim 2 [dependent from claim 1], Hikichi teaches wherein the processing circuitry is further caused to [fig. 4, element 13; 0054, 0059-0063]: 
             receive the image acquisition request transmitted from a terminal apparatus [fig. 13, steps 102-105; 0053, 0071, 0076, 0136-0140  Hikichi teaches that the image display apparatus corresponding to the projector 20 received the image acquisition request from the mobile device 10 upon detecting that the connection between the mobile device 10 and the projector 20 has been established and the request to acquire the image data has also been received], wherein 
             the predetermined condition includes a condition that the image acquisition request is received [fig. 13, steps 102-105; 0053, 0071, 0076, 0136-0140  Hikichi teaches that the image display apparatus corresponding to the projector 20 received the image acquisition request from the mobile device 10 upon detecting that the connection between the mobile device 10 and the projector 20 has been established and the request to acquire the image data has also been received]. As to claim 3 [dependent from claim 1], Hikichi teaches wherein the processing circuitry is further caused to [fig. 4, element 13; 0054, 0059-0063]: 
               store, in the shared storage destination, the image data of an image obtained after performing writing into the image displayed on the image display apparatus, upon detecting that the writing into the image displayed on the image display apparatus is performed [fig. 13, steps 107-0111; 0053, 0076, 0136-0140, 0143  Hikichi teaches that the image display apparatus corresponding to the projector 20 received the image acquisition request from the mobile device 10 to transmit the requested image data, and the projector 20 has transmitted the requested image data, which has also been displayed on display 24 of the projector 20 (see at least paras., 0053, 0071, 0076, 0107), to the mobile device 10. Hikichi further teaches that the memory 11 which is the shared memory 11 stores the image data in order to decode and then display it]. 
            As to claim 4 [dependent from claim 1], Hikichi teaches wherein the processing circuitry is further caused to [fig. 4, element 13; 0054, 0059-0063]:  
           store, in the shared storage destination, the image data of the image before being displayed on the image display apparatus, when the image data of the image before being displayed is transmitted from a terminal apparatus to the image display apparatus [fig. 13, steps 101-104; 0132-0138  Hikichi teaches that the mobile device 10 stored the image data information of the image in its shared memory 11 before displayed on the projector 20]. 
As to claim 5 [dependent from claim 1], Hikichi teaches wherein the processing circuitry is further caused to [fig. 4, element 13; 0054, 0059-0063]: 
            control the shared storage destination to output a list of a plurality of pieces of image data stored in the shared storage destination [figs. 1-2; 0043-0046, 0054-0055 Hikichi teaches that the memory 11 which is the shared memory 11 stores the lists of  image data in order to decode and then display them].      

            As to claim 6 [independent], Hikichi teaches an information processing system comprising [fig. 4, elements 10, 20; 0050-0051]: 
            an information processing apparatus [fig. 4, element 10; 0051 Hikichi teaches that the information processing apparatus corresponding to the mobile device 10]; 
            an image display apparatus [fig. 4, element 10; 0051-0053  Hikichi teaches that the image display apparatus corresponding to the projector 20]; and 
            a shared storage destination [fig. 4, element 11; 0054-0055, 0059-0063  Hikichi teaches memory 11 which is the shared memory stores the programs read by the processor 13 to perform the image processing functions], wherein 
            the information processing apparatus includes [fig. 4, element 10; 0051 Hikichi teaches that the information processing apparatus corresponding to the mobile device 10]: 
            processing circuitry [fig. 4, element 13; 0054, 0059-0063]; and 
            a memory [fig. 4, element 11; 0054] storing computer-executable instructions that cause the processing circuitry to [fig. 4, element 13; 0054-0055, 0059-0063  Hikichi teaches memory 11 stores the programs read by the processor 13 to perform the image processing functions]: 
            transmit an image acquisition request to the image display apparatus upon detecting that a predetermined condition is satisfied [fig. 13, steps 102-105; 0053, 0071, 0076, 0136-0140  Hikichi teaches that the image display apparatus corresponding to the projector 20 received the image acquisition request from the mobile device 10 upon detecting that the connection between the mobile device 10 and the projector 20 has been established and the request to acquire the image data has also been received]; 
           receive image data of an image displayed on the image display apparatus [0053, 0076, 0107], transmitted from the image display apparatus in response to the image acquisition request [fig. 13, steps 107-0111; 0053, 0076, 0136-0140  Hikichi teaches that the image display apparatus corresponding to the projector 20 received the image acquisition request from the mobile device 10 to transmit the requested image data, and the projector 20 has transmitted the requested image data, which has also been displayed on display 24 of the projector 20 (see at least paras., 0053, 0071, 0076, 0107), to the mobile device 10]; and 
            store the received image data in the shared storage destination [fig. 4, element 11 & fig. 13, steps 109-111; 0054-0055, 0143  Hikichi teaches that the memory 11 which is the shared memory 11 stores the image data in order to decode and then display it]. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674